Citation Nr: 0921288	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to 
September 1986.  He had other, unverified service of 17 
years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 decision rendered by 
the Manchester, New Hampshire Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for hypertension and coronary artery 
disease, claimed as a heart condition.

In October 2007, the Board remanded those matters to the RO 
via the Appeals Management Center (AMC) for additional 
development and readjudication. 

In a September 2008 rating decision, the RO granted 
entitlement to service connection for coronary artery disease 
and assigned a 10 percent evaluation, effective May 20, 2004.  
Consequently, that issue is not longer on appeal before the 
Board. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Hypertension was not manifested in service or within one 
year of service discharge, and objective medical evidence 
does not establish that the currently diagnosed hypertension 
is etiologically related to active service or to any service-
connected disability.




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service, nor may hypertension be presumed to have been 
incurred therein, and it is not shown to be proximately due 
to or the result of any service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to service 
connection for hypertension was received in May 2004.  He was 
notified of the provisions of the VCAA by the RO and AMC in 
correspondence dated in July 2004 and November 2007.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and a supplemental statement of the case (SSOC) 
was issued for this matter in March 2009.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 38 C.F.R. § 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in November 2007.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and all relevant VA and private 
treatment records pertaining to his claim have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with multiple VA medical examinations and 
opinions to assess the nature and etiology of his claimed 
hypertension.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and cardiovascular-renal disease (including 
hypertension), although not otherwise established as incurred 
in or aggravated by service, is manifested to a compensable 
degree within one year following the requisite service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2008).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event. However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 
3.102 (2008).

Factual Background and Analysis

The Veteran contends that he suffers from hypertension 
adjunct or secondary to his service-connected diabetes 
mellitus.

Service treatment records do not show any complaints, 
treatment, or diagnosis of hypertension.  The Veteran's blood 
pressure was noted to be 120/70 in a July 1966 pre-induction 
examination report.  In June 1967, blood pressure was 
recorded as 122/84.  The Veteran's blood pressure was noted 
to be 120/70 in a May 1968 remote examination report as well 
as a May 1968 electrocardiogram (ECG) report.  In January 
1969, blood pressure was recorded as 138/88. A January 1971 
service health record noted a blood pressure reading of 
140/86.  A January 1971 narrative summary noted a blood 
pressure reading of 124/70.  The Veteran's blood pressure was 
noted to be 130/86 in a September 1973 periodic examination 
report.  The Veteran's blood pressure was noted to be 128/82 
in a January 1978 periodic examination report.  In July 1975, 
blood pressure was recorded as 120/86.  In May 1979, blood 
pressure was recorded as 120/84.

In May 1980, blood pressure was recorded as 132/92.  In 
November 1980, blood pressure was recorded as 154/93 and 
130/80.  The Veteran's blood pressure was listed as 142/104 
in an April 1982 periodic physical examination report.  A 
five day AM and PM blood pressure check during that month 
reflected a five day average blood pressure reading of 
132/86.  Also in April 1982, blood pressure was recorded as 
160/84.  The examiner noted that the Veteran had elevated 
blood pressure but no disease was found.  An April 1983 
service health record noted a blood pressure reading of 
134/84.  An April 1983 emergency care and treatment record 
noted a blood pressure reading of 160/90.  In 5 1983, blood 
pressure was recorded as 140/80.  A December 1983 emergency 
care and treatment record showed a blood pressure reading of 
140/80.  A February 1984 service health record noted a blood 
pressure reading of 130/80.  A November 1984 dental patient 
history reflected a blood pressure reading of 138/76.  

A December 1984 service health record noted a blood pressure 
reading of 160/94 and listed an assessment of questionable 
high blood pressure.  Additional service health records dated 
in December 1984 and January 1985 noted that the Veteran's 
blood pressure was stable, listing blood pressure readings of 
124/80 (on the right), 160/86 (on the left), 120/92 (on the 
right), 130/90 (on the left), 150/84 (on the right), 146/80 
(on the left), 142/84 (on the right), and 142/88 (on the 
left).  Other December 1984 blood pressure readings were 
160/110 (right and 180/120 (left), and again as 162/106 
(right) and 162/100 (left).  A January 1985 service health 
record noted a blood pressure reading of 140/92 and listed an 
assessment of normotensive.  In February 1985, blood pressure 
was recorded as 150/100.  A December 1985 service treatment 
note reflected a finding of separated shoulder and listed 
blood pressure readings of 150/96 (on the right), and 138/94 
(on the left).  Other blood pressure readings in December 
1985 were 158/100 (right) and 156/110 (left).  An April 1986 
emergency care and treatment record showed a blood pressure 
reading of 136/86.  A June 1986 emergency care and treatment 
record noted a blood pressure reading of 140/92.  

The Veteran's blood pressure was noted as 114/88 in an August 
1986 service retirement physical examination report.  The 
examiner noted that the Veteran had high blood pressure in 
1985 with contributory separated shoulder.  A subsequent five 
day blood pressure check was noted to be normal with no 
reoccurrence.  

Post-service private treatment records from C. C., M.D., M. 
C. P., M.D., and Belknap Family Health Care detailed findings 
of and treatment for hypertension from September 1999 to 
December 2004.

In an October 2004 VA hypertension examination report, the 
Veteran indicated that he started taking medications for 
hypertension in 1999 or 2000.  The examiner noted that the 
Veteran had several documented high blood pressure readings 
in the military.  The Veteran's current blood pressure 
readings were listed as 150/86, 150/86, 142/86, 156/92, and 
146/86.  The examiner, a VA physician, indicated that he had 
reviewed the Veteran's claims file, diagnosed hypertension 
(not under control on the day of the examination), and opined 
that the Veteran's hypertension  was not the result of his 
type II diabetes, as his hypertension clearly predated his 
type II diabetes.  

In an October 2004 rating decision, the RO awarded the 
Veteran service connection and assigned a 20 percent rating 
for diabetes mellitus type II, effective May 20, 2004.

In a May 2005 VA medical opinion, a VA physician indicated 
that considering the risk factors in this Veteran, including 
hypertension, obesity, hyperlipidemia, and tobacco abuse, 
there was no conclusive evidence that diabetes mellitus 
caused or enhanced his cardiovascular disease. 

In a July 2008 VA heart examination report, the Veteran 
indicated that he was diagnosed and treated for hypertension 
starting in 1999, denied any symptoms of that condition, and 
detailed that he was being treated with medications for his 
hypertension at that time.  The Veteran's blood pressure 
reading was listed as 122/70.  The examiner diagnosed 
hypertension since 1999.  After reviewing the Veteran's 
claims file and conducting a physical examination, the VA 
examiner indicated that there was no medical evidence that 
connects diabetes as worsening hypertensive disease.  An 
August 2008 VA ECG report showed findings negative for 
ischemia and suggestive of a low risk of cardiovascular 
mortality. 

In an October 2008 VA medical opinion, a VA physician was 
requested to provide clarification as to whether the 
Veteran's hypertension was aggravated by his diabetes.  The 
VA physician opined that the Veteran's hypertension was not 
directly caused by or aggravated by his type II diabetes.  It 
was noted that hypertension is a clinically associated 
condition with diabetes rather than a causative condition.  
The physician also noted that there was no current medical 
evidence that connected diabetes to the worsening of 
hypertensive disease.  

While elevated blood pressure readings were sporadically 
noted during the Veteran's 20 year period of active service, 
service treatment records do not reflect any treatment or 
diagnosis of hypertension.  In addition, the Veteran's blood 
pressure was noted to be within normal limits at 114/88 in 
the August 1986 service retirement physical examination 
report.  Post-service private and VA records first show 
treatment for hypertension in 1999 many years after the 
Veteran's discharge from active service in 1986.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage 
of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  The record also does not 
include any medical evidence or opinion even suggesting a 
medical nexus between the Veteran's claimed current 
hypertension and his active military service, and neither the 
Veteran nor his representative has identified or even alluded 
to the existence of any such opinion.  Consequently, the 
Board finds that entitlement to service connection for 
hypertension on a direct basis is not warranted.

While competent medical evidence of record clearly indicates 
the Veteran currently suffers from hypertension, it does not 
show that the Veteran's claimed hypertension was proximately 
due to or aggravated by his service-connected diabetes 
mellitus.  In fact, in VA medical opinions dated in October 
2004, July 2008, and October 2008, multiple VA examiners 
specifically opined that the Veteran's hypertension was not 
the result of, directly caused by, worsened, or aggravated by 
his service-connected diabetes mellitus.  Further, the record 
does not include any medical evidence or opinion even 
suggesting a medical nexus between the Veteran's claimed 
current hypertension and his service-connected diabetes 
mellitus, and neither the Veteran nor his representative has 
identified or even alluded to the existence of any such 
opinion.  Consequently, the Board also finds that entitlement 
to service connection for hypertension, as secondary to 
service-connected diabetes mellitus, is not warranted.

In connection with the claim, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements.  However, the Veteran cannot establish a 
service connection claim on the basis of his assertions, 
alone.  While the Board does not doubt the sincerity of the 
Veteran's belief that his current hypertension is related to 
his service-connected diabetes mellitus, this claim turns on 
medical matters-the diagnosis of a current disability as 
well as the relationship between the claimed current 
disability, active military service, and a service-connected 
disability.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As a layperson 
without the appropriate medical training or expertise, the 
Veteran simply is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, his assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for hypertension must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


